Citation Nr: 0917491	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and January 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In May 2008, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Los Angeles 
RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for jungle rot 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not manifested within one year from the 
Veteran's discharge from service and is not the result of a 
disease or injury in service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2002, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no additional disability rating 
or effective date will be assigned.  Therefore, the Veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
but has determined that no such examination or opinion is 
required.  The record is negative for competent evidence of a 
nexus between the Veteran's hypertension and active duty 
service.  In addition, while the Veteran has reported a 
continuity of symptomatology dating from within a year of his 
separation from active duty service, these statements were 
made decades after the Veteran's discharge from service and 
are inconsistent with the Veteran's reported history 
regarding the onset of his condition during contemporaneous 
medical treatment.  Hence, the Veteran's reports of a 
continuity of symptoms does not serve to trigger the duty to 
provide an examination or obtain an opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could 
serve to support a finding that lay statements were not 
credible).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that his hypertension was incurred as a 
result of active duty service.  Service records are negative 
for treatment of high blood pressure or a diagnosis of 
hypertension.  The Veteran's blood pressure was measured at 
120/72 at his December 1969 examination for separation and 
his heart and vascular system were found to be normal. 

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).
The earliest post-service medical evidence pertaining to the 
Veteran's blood pressure is an August 1981 treatment record 
from the Los Angeles VA Medical Center (VAMC).  At that time, 
the Veteran's blood pressure was measured at 140/88; 
hypertension was not diagnosed.

In January 1990, the Veteran was diagnosed with high blood 
pressure at a private hospital.  March 1990 pharmacy receipts 
establish that the Veteran was prescribed medication for high 
blood pressure by his private physician.  

Additional private and VA treatment records establish that 
the Veteran has been consistently treated for hypertension 
since June 1999.  During this period, he reported a history 
of hypertension since the 1980s.  

The record clearly shows a current diagnosis of hypertension. 
Therefore, the Board finds that the first element necessary 
for service connection-a current disability-is 
demonstrated.

With respect to the second element required for service 
connection, an in-service injury, the Board notes that the 
Veteran's medical records are negative for any findings of 
elevated blood pressure during service.  Moreover, the 
Veteran testified at his May 2008 hearing that high blood 
pressure was not found during service.  

In addition, the evidence of record does not establish a 
nexus between the Veteran's hypertension and active duty 
service.  There is no competent medical evidence of a link 
between hypertension and service, and the only opinion 
linking the current disability to service is that of the 
Veteran.  As a lay person, he is not competent to provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has reported a continuity of symptomatology since 
service.  The history he has provided is to the effect that 
he was diagnosed with hypertension in July 1970, within a 
year from his separation from active duty.  While the record 
includes a VAMC treatment report from August 1970, the 
Veteran was seen for a dermatological condition and there are 
no findings pertinent to his blood pressure. 

Furthermore, the earliest evidence of hypertension comes from 
a January 1990 private hospital record diagnosing high blood 
pressure, 20 years after the Veteran's separation from 
service.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
Veteran's hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In addition, prior to his claim for benefits, the Veteran 
consistently reported a history of hypertension dating from 
the 1980s.  The Board finds that the history provided during 
contemporaneous medical treatment is more probative than that 
provided in connection with a claim for compensation many 
years later.  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was 20 years after his separation from active duty service.  
In addition, there is no competent evidence that the 
Veteran's hypertension is related to his active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hypertension is denied. 



REMAND

The Veteran contends that service connection is warranted for 
jungle rot, as a chronic rash of the underarms, feet, and 
groin was incurred during his active duty service in Vietnam.  
Service treatment records note several instances of treatment 
for a skin condition, including diagnoses of a heat rash in 
September 1969 and February 1971.  The Veteran has also 
undergone post-service treatment for skin conditions such as 
dermatitis since August 1970, only eight months after his 
separation from active duty service.

The Board notes that the Veteran is currently service-
connected for tinea versicolor.  Therefore, a VA examination 
is necessary to determine the nature and etiology of any 
currently present jungle rot, and whether such a condition is 
separate and distinct from the Veteran's service-connected 
tinea versicolor. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of his claimed 
jungle rot.  The examiner should review 
the claims folders and note such review 
in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current jungle rot disability is 
directly related to active duty service.  

The examiner should also provide an 
opinion as to whether any currently 
present jungle rot is separate and 
distinct from the Veteran's service-
connected tinea versicolor.

The examiner should provide a rationale 
for all stated opinions.  The examiner is 
also advised that the Veteran is 
competent to report when his symptoms 
initially manifested.

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
is not granted, the RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals








 Department of Veterans Affairs


